Exhibit 10.3


SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT, dated as of May 4, 2016 (this “Agreement”), to the Credit
Agreement, dated as of November 17, 2015, among FOREST CITY ENTERPRISES, L.P., a
Delaware limited partnership (f/k/a FOREST CITY ENTERPRISES, INC., an Ohio
corporation) (the “Borrower”), certain affiliates of the Borrower from time to
time party thereto, as Guarantors, each lender from time to time party, BANK OF
AMERICA, N.A. (together with its successors, “Bank of America”), as
Administrative Agent, and Bank of America and PNC BANK, NATIONAL ASSOCIATION, as
Swing Line Lenders and L/C Issuers (as amended as of January 4, 2016 and as may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


WHEREAS, the Borrower and the Required Lenders propose to amend the Credit
Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1.    Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement and the Credit Agreement:
1.1        Definition of Minimum Unencumbered Property Condition. The definition
of “Minimum Unencumbered Property Condition” contained in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“Minimum Unencumbered Property Condition” means, as of any date of determination
that, (a) the Unencumbered Pool Value is at least equal to the sum of (i) the
Facility on such date and (ii) the Term Loan Facility on such date and (b) there
are at least five (5) Unencumbered Pool Properties.
    
1.2    Definition of Military Housing Property. The definition of “Military
Housing Property” contained in Section 1.01 of the Credit Agreement is hereby
deleted.
1.3    New Definition of Bail-In Action. Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definition of “Bail-In Action” in the
appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
1.4        New Definition of Bail-In Legislation. Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “Bail-In
Legislation” in the appropriate alphabetical order







--------------------------------------------------------------------------------






“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
1.5        Definition of Defaulting Lender. Subparagraph (d) of the definition
of “Defaulting Lender” contained in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;


1.6        Definition of Disqualified Institution. Subparagraph (a) of the
definition of “Disqualified Institution” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
(a) any Person that is specifically identified by name by the Borrower in a list
generally available to the Lenders on the Closing Date (including by posting
such notice to the Platform), which list may be updated from time to time after
the Closing Date (each such update shall become effective two Business Days
after it is posted to the Platform) for competitors (and their Affiliates in
accordance with clause (b) below) of the Parent, the Borrower or their
respective Subsidiaries (but no such update shall apply retroactively to a
Person that already acquired and continues to hold (or has and remains committed
to acquire, without giving retroactive effect to any such commitment) an
assignment or participation interest in any Loan or Commitment); provided that
any such Person that holds (or has and remains committed to acquire, without
giving retroactive effect to any such commitment) an assignment or participation
interest in any Loan or Commitment shall not be permitted to acquire an
additional assignment of Loans or Commitments or participations or other
interests in any Loan or Commitment and shall not be a Disqualified Institution
except if such Person acquires any Loans or Commitments or participations or
other interests in any Loan or Commitment after such update,


1.7        New Definition of EEA Financial Institution. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following definition of “EEA
Financial Institution” in the appropriate alphabetical order:
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution







--------------------------------------------------------------------------------





established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
1.8        New Definition of EEA Member Country. Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “EEA Member
Country” in the appropriate alphabetical order:
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
1.9        New Definition of EEA Resolution Authority. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following definition of “EEA
Resolution Authority” in the appropriate alphabetical order:
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
1.10    Definition of EU Bail-In Legislation Schedule. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following definition of “EU
Bail-In Legislation Schedule” in the appropriate alphabetical order:
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
1.11    New Definition of Term Loan Facility. Section 1.01 of the Credit
Agreement is hereby amended by adding the following definition of “Term Loan
Facility” in the appropriate alphabetical order:
“Term Loan Facility” has the meaning assigned to the term “Outstanding Amount”
in that certain Credit Agreement dated of April [●], 2016 among the Borrower,
certain Affiliates thereof from time to time party thereto, as guarantors, the
lenders from time to time party thereto and Bank of America, as administrative
agent, as such agreement is in effect on April [●], 2016.
1.12    Definition of Total Asset Value. The definition of “Total Asset Value”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“Total Asset Value” means, on any date of determination, the sum (without
duplication) of all of the following of the Parent and its Subsidiaries
determined in accordance with the Pro Rata Consolidation Method:
(a) Unrestricted Cash; plus (b) the quotient of (i) the Net Operating Income for
each Property owned, or leased as lessee under a ground lease (other than a
Property the value of which is included in the determination of Total Asset
Value under any of the immediately following clauses of this definition), for
the period of four full fiscal quarters ended on such date (or if such date of
determination is not




3



--------------------------------------------------------------------------------





the last day of a fiscal quarter, the period of four full fiscal quarters then
most recently ended) divided by (ii) the applicable Capitalization Rate; plus
(c) the undepreciated book value of Properties acquired during the period of
four full fiscal quarters ended on such date (or if such date of determination
is not the last day of a fiscal quarter, the period of four full fiscal quarters
then most recently ended), provided that the Parent may irrevocably elect that
the value of an acquired Property not yet owned for a period of four full fiscal
quarters as of such date of determination be determined in accordance with the
preceding clause (b); plus (d) all Construction-in-Process for Development
Properties (including, for the avoidance of doubt, the land related to such
Development Property owned by the Borrower or a Subsidiary or an Unconsolidated
Affiliate thereof); plus (e) the undepreciated book value of Non-Stabilized
Properties; plus (f) the value of Land Inventory; plus (g) Marketable
Securities, valued at the lower of cost or Fair Market Value (to the extent that
the Fair Market Value of such Marketable Securities is reasonably capable of
being verified or is otherwise acceptable to the Administrative Agent); plus (h)
the aggregate book value of Mortgage Receivables; plus (i) the product of (x)
the Net Operating Income for each Federally Assisted Housing Property for the
fiscal quarter ended on such date (or if such date of determination is not the
last day of a fiscal quarter, the fiscal quarter then most recently ended),
annualized on a basis reasonably acceptable to the Administrative Agent
multiplied by (y) 4.


Properties disposed of during the fiscal quarter ended on any date of
determination (or if such date is not the last day of a fiscal quarter, the
fiscal quarter then most recently ended) shall not be included in the
calculation of Total Asset Value. In addition, to the extent that (i) the amount
of Total Asset Value attributable to (A) Construction-in-Process would exceed
15%, (B) Non-Stabilized Properties would exceed 15%, (C) Land Inventory would
exceed 5%, (D) Mortgage Receivables would exceed 10%, and (E) Federally Assisted
Housing Properties would exceed 5%, such excess shall in each case be excluded
from Total Asset Value and (ii) the aggregate amount of Total Asset Value
attributable to Construction-in-Process, Non-Stabilized Properties, Land
Inventory and Mortgage Receivables would exceed 30% of Total Asset Value, such
excess shall be excluded from Total Asset Value.


1.13    New Definition of Write-Down and Conversion Powers. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following definition of
“Write-Down and Conversion Powers” in the appropriate alphabetical order:
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.14    Section 2.17. The last sentence of clause (iv) of Section 2.17(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender




4



--------------------------------------------------------------------------------





having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.


1.15    EEA Financial Institution Representation and Warranty. Article V of the
Credit Agreement is hereby amended by inserting the following as Section 5.22 of
the Credit Agreement:
5.22. EEA Financial Institution. Neither the Borrower nor any Guarantor is an
    EEA Financial Institution.


1.17    Section 7.07. Subparagraph (B) of Section 7.07 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
(B) Negative Pledges contained in any agreement in connection with a Disposition
permitted by Section 7.02 (provided that such limitation shall only be effective
against the assets or property that are the subject of such Disposition)


1.18    Section 11.07. Subparagraph (b) of Section 11.07 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the disclosing party agrees, to the extent
practicable and permitted by applicable law, to notify the Borrower promptly of
such disclosure),


1.19    Acknowledgement and Consent to Bail-In Provisions. Article XI of the
Credit Agreement is hereby amended by inserting the following as Section 11.21
of the Credit Agreement:
11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable;
(i)    a reduction in full or in part or cancellation of any such liability;




5



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 2.    Conditions to Effectiveness. This Agreement shall become effective
upon the date on which the Administrative Agent shall have received counterparts
of this Agreement duly executed and delivered by each of the Loan Parties, the
Administrative Agent and the Required Lenders.
SECTION 3.    Representations and Warranties. The Borrower reaffirms and
restates the representations and warranties made by it in the Credit Agreement,
in each case, after giving effect to the amendments to the Credit Agreement
contemplated hereby, and all such representations and warranties are true and
correct in all material respects on the date of this Agreement with the same
force and effect as if made on such date (except to the extent (i) such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects after giving effect to such
qualification). The Borrower additionally represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent, the Swing Line Lenders, the L/C Issuers and the
Lenders that:
(a)    it has the power and authority to execute, deliver and perform this
Agreement and the transactions contemplated hereby and has taken or caused to be
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby;
(b)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and general equitable principles relating to
enforceability (regardless of whether enforcement is sought at law or equity);
and
(c)    no Default or Event of Default has occurred and is continuing.
SECTION 4.    Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement and all of the other




6



--------------------------------------------------------------------------------





Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.
SECTION 5.    Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Kaye
Scholer LLP, counsel to the Administrative Agent.
SECTION 6.    Ratification.
(a)The Credit Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. Each of the Loan Parties hereby (i) confirms and agrees
that the Borrower is truly and justly indebted to the Administrative Agent, the
Swing Line Lenders, the L/C Issuers and the Lenders in the aggregate amount of
the Obligations without defense, counterclaim or offset of any kind whatsoever,
and (ii) reaffirms and admits the validity and enforceability of the Credit
Agreement, as amended by this Agreement, and the other Loan Documents.
(b)    This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent, the Swing Line
Lenders, the L/C Issuers or any of the Lenders, or (ii) to prejudice any right
or remedy which the Administrative Agent, the Swing Line Lenders, the L/C
Issuers or any of the Lenders may now have or have in the future against any
Person under or in connection with the Credit Agreement, any of the instruments
or agreements referred to therein or any of the transactions contemplated
thereby.




7



--------------------------------------------------------------------------------





SECTION 7.    Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 8.    References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 9.    Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.
SECTION 10.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 11.    Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 12.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
SECTION 13.    Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]




8



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent, the Swing Line
Lenders, the L/C Issuers and the Lenders have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


FOREST CITY ENTERPRISES, L.P.


By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer










[Signature Page to Second Amendment to FCE Revolving Credit Agreement]

--------------------------------------------------------------------------------








FOREST CITY REALTY TRUST, INC.
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer
EACH OF THE SUBSIDIARY GUARANTORS LISTED ON ANNEX A HERETO
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Oltiana M. Pappas    
Name: Oltiana M. Pappas
Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Oltiana M. Pappas    
Name: Oltiana M. Pappas
Title: Senior Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender, L/C Issuer and Swing Line Lender
By: /s/ John E. Wilgus, II    
Name: John E. Wilgus, II
Title: Senior Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Curt M. Steiner    
Name: Curt M. Steiner
Title: Senior Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








CITIBANK, N.A., as a Lender


By: /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








THE BANK OF NEW YORK MELLON, as a Lender


By: /s/ Helga Blum    
Name: Helga Blum
Title: Managing Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








KEYBANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Sara Jo Smith    
Name: Sara Jo Smith
Title: Assistant Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








THE HUNTINGTON NATIONAL BANK, as a Lender


By: /s/ Florentina Djulvezan    
Name: Florentina Djulvezan
Title: Assistant Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


ANNEX A TO SECOND AMENDMENT


Subsidiary Guarantors

Forest City Properties, LLC (f/k/a Forest City Rental Properties Corporation)
Forest City Residential Group, LLC (f/k/a Forest City Residential Group, Inc.)
Forest City Equity Services, LLC (f/k/a Forest City Equity Services, Inc.)
Ballston Office Center, LLC
Chapel Hill Apartments, Ltd.
FC Stratford TOD, LLC
National Grand Lowry Lofts Associates LP
National Grand Lowry Lofts Partners, LLC (f/k/a National Grand Lowry Lofts
Partners GP)
FC Grand Lowry, LLC (f/k/a FC Grand Lowry, Inc.)
FC Grand Lowry of Ohio, LLC (f/k/a FC Grand Lowry of Ohio, Inc.)
FC Cortez Hill Associates, L.P.
FC Cortez Hill, LLC (f/k/a FC Cortez Hill, Inc.)
Forest City Pierrepont Associates, LLC (f/k/a Forest City Pierrepont Associates)
Forest City Pierrepont, LLC (f/k/a Forest City Pierrepont, Inc.)
FC New KERA, LLC
KERA Limited Partnership
Forest City Master Associates III, LLC
Ratner-Kessler Realty, LLC (f/k/a Ratner-Kessler Realty, Inc.)
Master III FC/BCR Holdings, LLC (f/k/a Master III FC/BCR Holdings, Inc.)
Forest City Commercial Holdings, LLC (f/k/a Forest City Commercial Holdings,
Inc.)
Harlem Center Office, LLC
FC Harlem Center Office, LLC
FC Harlem Office, LLC (f/k/a FC Harlem Office, Inc.)
Stapleton North Town, LLC
WBA Woodlake, L.L.C.
RRG Jay Office, LLC (f/k/a RRG Jay Office, Inc.)
330 Jay Office Associates, LLC
Forest City Jay Street Associates, L.P.
FC B.U.G., LLC
Forest City B.U.G. Building, LLC (f/k/a Forest City B.U.G. Building, Inc.)
RRG B.U.G. Associates L.P.
RRG BUG, LLC (f/k/a RRG B.U.G., Inc.)
Forest City SIAC Building, LLC (f/k/a Forest City S.I.A.C. Building, Inc.)
Forest City Flatbush, LLC (f/k/a Forest City Flatbush, Inc.)
FC Member, LLC (f/k/a F.C. Member, Inc.)
Forest City Fulton Street Building, LLC (f/k/a Forest City Fulton Street
Building, Inc.)
Forest City Tech Place, LLC (f/k/a Forest City Tech Place, Inc.)
Forest City Bluffside, LLC (f/k/a Forest City Bluffside Corporation)
Cleveland/NY Residential, LLC
Forest City NY, LLC (f/k/a Forest City N.Y., Inc.)





[Signature Page to Second Amendment to FCE Revolving Credit Agreement]